CASS e TE WGOIORBER BasUMEM' 2dr Fike oS68/27" Page oF °

LAW OFFICES OF MICHAEL W. AYOTTE

APPLICATION GRANTED
» $0 ORDERED

Ea

John G. Koelil, U.S.D..

  

VIA ECF

The Honorable John G. Koeltl
United States District Judge G
Southern District of New York ; / a l

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York, NY 10007-1312

September 3, 2021

Re: Watson v. NY DOE 2, et al. (1:19-cv-00533-JGK)
Plaintiffs Request for a 30-Day Extension to File His Responsive Pleading to
Illinois Doe 1’s Crossclaim (ECF 195)

 

Dear Judge Koeltl,

Plaintiff submits this letter pursuant to Local Civil Rule 7.1(d) and this Court’s Individual
Practices, Rule 1.A and 1.E, to respectively request a 30-day extension to file his responsive
pleading to {Illinois Doe 1’s Counterclaim Against Plaintiff Ralph M. Watson, filed on August
19, 2021. ECF 195, The Counterclaim alleges that Plaintiff's current defamation action was
filed in violation of New York’s recently amended anti-SLAPP laws.

Plaintiff's responsive pleading is currently due on September 9, 2021. Plaintiff, however,
contends that the counterclaim was filed in violation of Rule 11 and is objectively unreasonable
and has no chance for success in that it cannot state a viable claim. Today, Plaintiff has served
(but not filed) on all parties a Notice of Motion and Motion for an Order Imposing Rule 11
Sanctions Against Defendant Illinois Doe 1’s Counsel for Presenting Frivolous Claims in a
Pleading. Pursuant to the safe harbor provisions of Rule 11, Illinois Doe | has 21 days to retract
the pleading.

To the extent Illinois Doe 1 retracts her counterclaim, no responsive pleading or Rule 11
sanctions motion would be required. Unless the Court grants Plaintiff's requested 30-day
extension, Plaintiff will be required to file a motion te dismiss the counterclaim on September 9,
2021, a date prior to the expiration of the 21-day safe harbor. Granting a 30-day extension will
allow the safe harbor period to pass, and to the extent the counterclaim is not retracted, allow
Plaintiff a reasonable amount of time to prepare his motion to dismiss.

Based on the foregoing, Plaintiff respectfully requests that the Court extend Plaintiff's
time to respond to Illinois Doe 1I’s counterclaim from September 9, 2021 to October 11, 2021.

 
CASSe TO GOEIGR BCE BBEUMeN Zor FiceFogn8/2t" PhgeS or *

LAW OFFICES OF MICHAEL W. AYOTTE

cc: All counsel of record via ECF

Respectfully submitted,

s/ Michael W. Ayotte

 

Michael W. Ayotte

Law Offices of Michael W. Ayotte

2629 Manhattan Avenue, Suite 144

Hermosa Beach, CA 90254

Telephone: (310) 343-1864

Email: mayotte@clientfirstlegalsolutions.com
Attorneys for Plaintiff

RALPH M. WATSON

 

 
